DETAILED ACTION
This action is responsive to the following communication: the claims filed on 01/25/2021.  This action is made Final.
Claims 1-20 are pending for examination.  Claims 1, 8, and 15 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a divisional of U.S. patent No. 10,284,301 filed 09/16/2015 which is a continuation of U.S. Patent No. 9,170,667 filed 12/21/2012 which claims the benefit of priority of U.S. Provisional Application No. 61/654,638, filed 06/01/2012 is acknowledged.  However, it is noted that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.61/654,638, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, independent claims 1, 8, and 15 disclose the limitations: “the actions comprising holding a piece of sports equipment” and “automatically opening, without user input and based at least in part on an association between the piece of sports equipment and a video game, a video game that is related to the piece of sports equipment, wherein the person provides input to the video game using the piece of sports equipment.”  Since dependent claims 2-7, 9-14, 16-20 depends on the independent claims, claims 1-20 are not entitled to the benefit of the prior provisional application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "proximate" in claims 1, 7, 8, 14, 15, 16, 18, 20 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The dependent claims are rejected as incorporating the deficiencies of the claims upon which they depend.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 5, 6, 8-10, 12-13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic et al. (US 2011/0175810 A1; hereinafter as Markovic).

As to claims 1, 8, and 15, Markovic teaches:
	A method, a computing system, and one or more computer-storage media having computer executable instructions embodied thereon, which when executed by a computing device, causes the computing device to perform a method of presenting an interface that is optimized for a present context (see Figs. 2-4 and ¶ 0055, 0075), the method comprising: 
determining a present context for a user interface by analyzing actions of a person that is proximate to the user interface (see ¶ 0031; track a person’s movement in a physical space 
generating the user interface that is optimized for the present context, wherein the user interface is optimized by automatically opening, without user input and based at least in part on an association between the piece of sport equipment and a video game, a video game that is related to the piece of sports equipment, wherein the person provides input to the video game using the piece of sports equipment (see ¶ 0031; techniques are provided for determining when to activate an avatar for a person in the application including video game application, and when to modify a display to reflect whether or not a person is currently engaged with the application; the user can resume playing without losing the progress which was previously made. See ¶¶ 0040; the motion of a player holding a racket may be tracked and used for controlling an on-screen racket in an application which simulates a tennis game, therefore, there is an association between tennis game and a racket that a player/user is holding. Figs. 5, 8a and ¶ 0075-0077, 0110; tracking a person’s movement and location in a field of view of a motion capture system, facilitate person engaging with application, step 504 in Fig. 5, as detailed in Fig. 8a and ¶ 0110 which includes automatically generating an avatar and profile data and automatically associating the profile and avatar with the person.  ¶ 0111-0112; the person does not have to go through any type of manual setup process to engage with the application, and can begin interacting with application without a delay in “just walk up and play” approach).
The prior art includes each element claimed as evidenced above; however, it might not disclose all claimed limitations in a single embodiment.  It would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have combined the elements from different embodiments to achieve features as claimed in view of Markovic’s suggestion (see ¶¶ 0149; many modifications and variations are possible in light of the above teaching. The 

As to claims 2 and 9, the rejection of claim 1 is incorporated. Markovic further teaches wherein the actions are determined by analyzing image data of the person (see Fig. 6a and ¶¶ 0042-0043, 0052, 0080; motion capture system 10). 

As to claims 3 and 10, the rejection of claim 1 is incorporated. Markovic further teaches wherein the method further comprises automatically re-optimizing the user interface upon determining a new context for the interface (see ¶¶ 0004, 0090, 0110; the display is updated based on subsequent tracking of the person’s body in the field of view, as the person engages with the application by moving the person's body to control the avatar. ¶ 0031, 0126; the persona can resume playing without losing the progress which was previously made.  Fig. 9a and ¶ 0122; when the person is subsequently detected again, at step 910, the person's intent to engage with the application is re-determined anew). 

As to claims 5 and 12, the rejection of claim 1 is incorporated. Markovic further teaches wherein the piece of sports equipment is a tennis racquet and the video game is a tennis game (see ¶ 0040). 

As to claims 6 and 13, the rejection of claim 1 is incorporated. Markovic further teaches wherein the piece of sports equipment is a piece of clothing worn by the person (see Fig. 1b and ¶ 0112-0113; person’s clothes). 


Claims 4, 11 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic in view of Strand et al. (US 8760426 B1; hereinafter as Strand).

As to claims 4, 11, and 19, the rejection of claim 1 is incorporated. Markovic does not appear to teach the actions comprise use of a left hand to hold the piece of sports equipment and the user interface is optimized for use with left handed input.
However, Strand discloses a use of a left hand to hold a device and the user interface is optimized for use with left handed input (see Col. 1, line 43 through Col. 2, line 9; different user interfaces may be generated for right-handed users versus left-handed users). 
Both references are in the same field of endeavor as the claimed invention (i.e., graphical user interface), it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic to include the optimized user interface based on the left handed input as suggested by Strand to provide the user interface that is optimized for use with left handed input as claimed.  One would be motivated to make such a combination is to provide the user an optimal user experience (Strand: see Col. 1, line 59-60).

Claims 6, 13 are alternatively rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic in view of Yee (US 2010/0277411 A1; hereinafter as Yee).

As to claims 6 and 13, the rejection of claim 1 is incorporated. Yee is alternatively relied upon for teaching the limitation: wherein the piece of sports equipment is a piece of clothing 
Both references are in the same field of endeavor as the claimed invention, it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic to include the feature of detecting a user wearing a piece of clothing as suggested by Yee to achieve the claimed invention to properly detect gestures to enhance user experience in interacting with an executing application (Yee: see ¶ 0004).

Claims 7 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic in view of Hildreth et al. (US 2009/0228841 A1; hereinafter as Hildreth).

As to claims 7 and 20, the rejection of claim 1 is incorporated. Markovic does not appear to teach determining a new context for the user interface by analyzing image data depicting the environment proximate to the user interface, the image data indicating that the user is making a hand gesture; and automatically optimizing the user interface for the new context by changing the user interface to increase a size of control inputs for improved gesture interaction.
In the same field of endeavor as the claimed invention, Hildreth discloses determining a new context for the user interface by analyzing image data depicting the environment proximate to the user interface, the image data indicating that the user is making a hand gesture (see Figs. 5A-5B and ¶ 0024, 0058, 0059; detecting user hand gesture using a camera such as analyzing an image of a user using a sensor); and 
automatically optimizing the user interface for the new context by changing the user interface to increase a size of control inputs for improved gesture interaction (see Figs. 5A-5B, 
Both references are in the same field of endeavor as the claimed invention, it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic to include the feature of using hand gesture to optimize a displayed user interface as suggested by Hildreth to achieve the claimed invention to allow the user to interact with a computer system through straightforward, intuitive, and natural motions of the user's body (Hildreth: see ¶ 0021).

Claims 14, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic in view of Bathiche et al. (US 20100317332 A1; hereinafter Bathiche).

As to claims 14 and 16, the rejection of claim 9 is incorporated. Markovic does not appear to teach: determining a new context for the user interface by analyzing image data depicting the environment proximate to the user interface and signal data received from a companion device indicating the companion device is wirelessly connected to a computing system, the image data indicating that the user has picked up the companion device; and automatically optimizing the user interface for the new context by changing the user interface to enable control by the companion device.
Bathiche discloses a device configured to determine a new context for the user interface by analyzing image data depicting the environment proximate to the user interface and signal data received from a companion device indicating the companion device is wirelessly connected to a computing system, the image data indicating that the user has picked up the companion device (Bathiche: see ¶¶ 0038; the mobile device automatically determines an operating mode by visually sensing its environment.  ¶¶ 0042-0043; mobile device can 
automatically optimizing the user interface for the new context by changing the user interface to enable control by the companion device (Bathiche: see ¶¶ 0042-0043; if the mobile device was picked up in an idle state, when there is no incoming call, it could determine that the user intends to place a phone call and immediately go into a call mode or the mobile device can use appropriate sensors to detect that it is being held, and the way in which it is being held, and to identify and activated a corresponding function of the mobile device.  ¶ 0043 discloses light sensor is used to detect whether the mobile device is being picked up. ¶ 0055, 0124 and disclose the light sensor is an image sensor or camera/light sensor 1202). 
Both references are in the same field of endeavor as the claimed invention, it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic to include the feature of determining a new context by detecting whether the user is picking up a companion device as suggested by Bathiche to achieve the claimed invention to provide the user the configuring process that is less time-consuming and easier to use (Bathiche: see ¶ 0038).

As to claim 18, the rejection of claim 16 is incorporated. Markovic and Bathiche further teach: wherein analyzing image data depicting the environment proximate to the user interface comprises determining a control mode utilized by a user to interact with the user interface (Bathiche: see ¶ 0041-0043; determine if it is at a user’s home or work place). Thus, it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic to include the feature of determining a new context by detecting whether the user is picking up a companion device as suggested by Bathiche to achieve the claimed invention to provide the user the configuring process that is less time-consuming and easier to use (Bathiche: see ¶ 0038).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic and Bathiche further in view of DaCosta (US 2013/0239041.

As to claim 17, the rejection of claim 16 is incorporated. Markovic and Bathiche do not appear to teach: wherein the new context is disambiguated from multiple possible contexts using previous user interactions with the user interface.
Dacosta disclose a method for determining a new context wherein the new context is disambiguated from multiple possible contexts using previous user interactions with the user interface (DaCosta: see ¶¶ 0005; control inputs may be disambiguously determined from one or more previous control inputs).
All three references are directed to the same field of claimed invention (i.e., determine user context), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the context recognition as disclosed in Markovic and Bathiche to include the disambiguation algorithm as suggested by Dacosta to disambiguosly determine control input (Dacosta ¶ 0005).

Response to Arguments
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive. 
With respect to the claim of the priority of the provisional application (61/654,638), Applicants argue that support for the claimed subject matter can be found in at least paragraphs [0138]-[0146] of the ‘638 application. (See Remark page 7)
In response, the examiner respectfully disagrees.  Upon reviewing the provisional application ‘638, nowhere does it recite the limitation “the actions comprising holding a piece of sports equipment.”  The closest discloses found in the ‘638 specification recite “the system will piece of sports equipment, wherein the person provides input to the video game using the piece of sports equipment.”  

With respect to 112 rejection, Applicants argue that at least paragraph [0088] of the Specification provides a meaning for “proximate”. (see Remark page 7)
In response, the examiner respectfully disagrees.  Paragraph only provides one example of the environment proximate to the user interface by stating “In one embodiment, the environment proximate to the user interface is the volume of space depicted in the image data.”  It does not provide a standard for ascertaining the requisite degree.  In this case, the specification fails to provide a standard for ascertaining “the volume of space depicted in the image data” (i.e., it is all of the volume, a part of the volume?).  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and the 112 rejection is maintained.
With respect to 103 rejection, Applicants argue that none of the cited references teach or suggest at least “determining a present context for a user interface by analyzing actions of a person that is proximate to the user interface, the actions comprising holding a piece of sports equipment; and automatically opening, without user input and based at least in part on an association between the piece of sports equipment and a video game, the video game that is related to the piece of sports equipment”. (see Remark pages 8-9)

[0031] Various techniques are provided for allowing a person, or group of people, to easily interact with an application in a motion capture system. A depth camera system can track a person's location and movement in a physical space and evaluate them to determine whether the person intends to engage, e.g., interact, with the application. Additional information such as audio inputs from the physical space can also be used. In some cases, a person's movement or location is evaluated with respect to one or more other people in the field of view. Moreover, techniques are provided for determining when to activate an avatar for a person in the application, and when to modify a display to reflect whether or not a person is currently engaged with the application. When a person engages with an application at different times, information is stored so that the person can continue the engagement without loss of continuity. For example, in an application such as a game in which a person obtains a score, or gains certain powers based on his or her progress and time spent in the game, the person can resume playing without losing the progress which was previously made.

[0034] The motion capture system 10 may further include a depth camera system 20. The depth camera system 20 may be, for example, a camera that may be used to visually monitor one or more people, such as the person 18, such that gestures and/or movements performed by the people may be captured, analyzed, and tracked to perform one or more controls or actions within an application, such as animating an avatar or on-screen character, as will be described in more detail below.

[0040] The person can hold an object such as a prop when interacting with an application. In such embodiments, the movement of the person and the object may be used to control an application. For example, the motion of a player holding a racket may be tracked and used for controlling an on-screen racket in an application which simulates a tennis game. In another example embodiment, the motion of a player holding a toy weapon such as a plastic sword may be tracked and used for controlling a corresponding weapon in the virtual space of an application which provides a pirate ship. 

Markovic recites at least in paragraphs above, the limitation “determining a present context for a user interface by analyzing actions of a person that is proximate to the user interface, the actions comprising holding a piece of sports equipment;”  the provided example of a piece of sports equipment provided in Markovic include a racket or toy weapon.
Markovic additionally discloses:
[0077] ….. If the application is in an inactive mode at the first time, it can be set to an active mode at the second time, in response to determining that the person intends to engage with the application. In the inactive mode, the normal visual or audio output of the application may be suppressed, e.g., by providing a blank screen or screen saver display, while in the active mode, the normal visual or audio output may be provided.

[0111] The person does not have to go through any type of manual setup process to engage with the application, and can therefore begin interacting with application without the delay, in a "just walk up and play" approach. No hardware such as a keyboard, mouse or hand held controller is needed to begin interacting.

[0112] The avatar which is automatically generated and associated with the person can be based on detected characteristics of the person, such as their height, width, skeletal model, RGB color data from the person's clothes, and so forth, and optionally audio characteristics such as voice tone and volume. Or a default, generic avatar can be provided. It is also possible for a person to modify an automatically generated avatar using an appropriate user interface. The person does not have to go through any type of manual setup process to configure an avatar, and can therefore begin interacting with application using an avatar without delay. In some applications, the avatar can be modified in its appearance or other traits as the avatar explores a virtual space. An avatar's traits can also relate to capabilities (e.g., "powers") which are gained or lost in the virtual space. In some cases, the person buys traits for the avatar using real or play money, and wins or loses When a person stops engaging with an application and later returns, the profile data can be accessed to restore the person and his or her avatar to the state which existed when the person disengaged.

As seen above in paragraph 0040, Markovic discloses that the action of the user holding a racket {~a piece of sport equipment} can be tracked and used for controlling on-screen racket in the tennis game; in this case, clearly, there is an association between the racket and the tennis game because it is the tennis game that the racket is used to control not the pirate ship game application.  In paragraph 0077, Markovic further discloses in response to determining that the person intends to engage with the application (i.e., intend to play tennis game when holding the racket), while in the active mode, the normal visual may be provided (~ no user input). Markovic also discloses the “just walk up and play” approach in ¶ 0111 and when the user returns, her/his avatar can be restored to the state which existed when the person disengaged (~ automatically launching the application).  For at least these, reasons, the examiner maintains that Markovic discloses: “automatically opening, without user input and based at least in part on an association between the piece of sports equipment and a video game, the video game that is related to the piece of sports equipment.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
Beld et al. (US 2012/0166177 A1): A method, system, and product for automatically invoke particular applications (see ¶ 0008).  Beld discloses: if a user expresses such an intent, the system may automatically invoke particular applications and configure the applications according to the user's routine preferences (e.g., using context information). The determination that an activity is routine or non-routine may be made through a variety of techniques including statistical techniques, for example. If a user expresses an intent to perform an activity that is not routine for that user, then the system may use the verb/noun expression of intent to recommend applications for performing the activity (see ¶ 0046).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179